Citation Nr: 1027746	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  07-29 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date prior to December 16, 1997, for 
the award of nonservice-connected disability pension benefits 
with special monthly pension based on the need for aid and 
attendance, for accrued benefits purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran served on what has been recognized as active duty 
service with the United States Air Force as a former employee of 
the Pan American World Airways/ Affiliates under 38 C.F.R. § 
3.7(x)(25) from January 1942 to February 1944.  The Veteran died 
in December 2003.  The appellant is the Veteran's son.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no prejudice to the appellant due to any lack of 
formal notice relating to his claim for accrued benefits.  

2.  The Veteran died on December [redacted], 2003.  At the time of the 
Veteran's death, he had an appeal pending before the Court of 
Appeals for Veterans Claims (Court) for an earlier effective date 
for the award of nonservice-connected disability pension.  

3.  The appellant filed a timely application for accrued benefits 
in October 2004.

4.  An application for disability pension benefits was filed on 
behalf of the Veteran on December 16, 1997.

5.  The Veteran became permanently and totally disabled on either 
August 26, 1996, the date he was hospitalized and suffered a 
brain injury, or September 18, 1996, the date he was permanently 
admitted to the private care facility where he remained until his 
death.  He was permanently and totally disabled due to organic 
brain syndrome (OBS).


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 16, 
1997, for the grant of nonservice-connected disability pension 
benefits has not been met.  38 U.S.C.A. §§ 1521, 5110 (West 
2002); 38 U.S.C.A. § 3.400 (2010).

2.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002); 38 U.S.C.A. § 3.1000 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010) describe VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or will 
assist in substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the present case, the Board acknowledges that specific notice 
has not been provided to the appellant as to his claim for 
accrued benefits or as to the underlying claim for entitlement to 
an earlier effective date for the grant of nonservice-connected 
disability pension.  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See Shinseki v. Sanders, 129 S.Ct. 
1699, 1704 (2009).  The Supreme Court in essence held that, 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim, the burden of proving harmful error must rest with the 
party raising the issue.  Id. at 1705-06.  Furthermore, it held 
that determinations on the issue of harmless error should be made 
on a case-by-case basis.  Id. at 1704-05.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that is 
provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008).  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the 
Board had erred by relying on various post-decisional documents 
for concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

In the present case, the Board finds that the record establishes 
the appellant has actual knowledge not only of how to establish 
entitlement to accrued benefits but also of what is necessary to 
establish entitlement to the underlying claim (i.e., an earlier 
effective date for the grant of nonservice-connected disability 
pension).  In the present case, the appellant actually filed a VA 
Form 1-60, the application for accrued benefits, and he filed it 
within one year of the Veteran's death.  The Board notes that 
notice pursuant to M21-1MR, Part VIII, Chapter 2, is not 
applicable in the present case, because the appellant's claim was 
not initiated by the RO.  The Board finds that the act of filing 
a claim solely for accrued benefits within the time limit to do 
so indicates the appellant had actual knowledge of what is needed 
to show entitlement to accrued benefits.  

As for the underlying claim for an earlier effective date, the 
Board also finds the record establishes the appellant has actual 
knowledge of what is necessary to substantiate the claim as 
evidenced by his statements submitted in support of his claim.   
In a statement attached to the appellant's VA Form 9, he clearly 
set forth his understanding of the underlying issue in this case, 
i.e., the onset of the Veteran's disabling condition, and argued 
the specific facts of the case that support his contentions.  
Moreover, he cited to the relevant law and regulations pertaining 
to the establishment of effective dates.  Finally, the appellant 
reiterated these arguments, referring to the relevant law and 
regulations, at his hearing before the undersigned Board member 
in May 2010.

Furthermore, the Board notes that the appellant is an attorney 
who has practiced law in the State of California for many years.  
Although this does not alleviate VA's obligation to provide 
compliant notice, this can be a factor to be taken into 
consideration when determining whether an appellant has been 
prejudiced by any notice error.  See Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006).  In addition, before the Veteran's 
death, the appellant was the Veteran's custodian (having a 
durable power of attorney) and, in fact, was the one who filed 
and prosecuted the claims for nonservice-connected disability 
pension and an earlier effective date for the grant thereof prior 
to the Veteran's death.  Thus, he is well aware of the facts and 
legalities of this claim as he has been prosecuting it for some 
13 years.

Finally, the Board finds that the failure to notify the Veteran 
is arguably harmless error because no reasonable possibility 
exists that such notice would aid the claimant or VA in 
identifying information and evidence substantiating the claim as 
the evidence necessary to decide the claim is already of record.  
Accrued benefit claims are based on evidence in the file at the 
time of death.  See 38 C.F.R. § 3.1000(a) and (d)(4).  Thus, any 
notice provided would not have resulted in the identification of 
additional information and evidence to substantiate the claim.

In considering the above factors as a whole, the Board finds that 
the failure to provide notice was not prejudicial to the 
appellant as, despite the lack of notice, he had actual knowledge 
of what was necessary to substantiate his claim, and he has been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claim and has done so greatly.  

With respect to VA's duty to assist, as previously indicated, 
accrued benefits claims are based upon the evidence of record at 
the time of a claimant's death.  Thus, there is no duty to assist 
an appellant as there can be no further evidence considered not 
previously of record in the adjudication of the claim.  
Consequently the Board finds that VA's duty to assist has been 
complied with.

Thus, the Board finds that additional efforts to assist or notify 
the appellant would serve no useful purpose.  Therefore, the 
appellant will not be prejudiced as a result of the Board 
proceeding to adjudicate his claim. 

II.  Analysis

Certain periodic monetary benefits to which a veteran was 
entitled at death, or those based on evidence in the veteran's 
claims folder at the date of death, shall be paid to certain 
named beneficiaries, ordinarily the veteran's spouse, children or 
dependent parents.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  
Pursuant to 38 U.S.C. § 5121(c), an application for accrued 
benefits must be filed "within one year after the date of [the 
veteran's] death."  See also 38 C.F.R. § 3.1000(c).

Accrued benefits include those the veteran was entitled to at the 
time of death under an existing rating or the evidence physically 
or constructively of record at the time of the veteran's death.  
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a); Ralston v. West, 13 
Vet. App. 108, 113 (1999).  Thus, the appellant cannot furnish 
additional evidence that could be used to substantiate the claim, 
and VA could not develop additional evidence that would 
substantiate the claim of entitlement to accrued benefits.  
"Evidence in the file at date of death" means evidence in VA's 
possession on or before the date of the beneficiary's death, even 
if such evidence was not physically located in the VA claims 
folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); 
see also Hayes v. Brown, 4 Vet. App. 353 (1993).

In the present case, the appellant filed his claim for accrued 
benefits in October 2004.  As the Veteran died in December 2003, 
the appellant's claim was clearly filed within the one year time 
frame and, therefore, is timely.  

Prior to the Veteran's death, entitlement to nonservice-connected 
disability pension with special monthly pension based on the need 
for aid and attendance was established effective December 16, 
1997.  See March 1999 rating decision.  VA determined that the 
earliest date showing the Veteran had become permanently and 
totally disabled and incapacitated and unable to file a claim of 
benefits was September 18, 1996, the date the evidence shows the 
Veteran was admitted to a retirement home where he received 
skilled nursing care.  As the claim for nonservice-connected 
disability pension was not filed until December 16, 1997, more 
than one year after the date of permanent and total (P&T) 
disability, an earlier effective date was denied.  See April 1999 
Statement of the Case.  The Veteran continued to disagree and 
appealed to the Board.  

The Veteran's appeal was initially before the Board in September 
2000.  At that time the Board denied the Veteran's appeal, and he 
appealed to the Court of Appeals for Veterans Claims (Court).  In 
April 2001, the Board's decision was vacated because of the 
passage of the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, in November 2000, which applied to the Veteran's 
claim.  In February 2002, the Board issued a new decision denying 
the Veteran's appeal.  The Veteran again appealed to the Court.

At the time of his death in December 2003, the Veteran' appeal of 
the February 2002 Board decision was pending before the Court.  
The Board notes that the Court was not immediately notified of 
the Veteran's death and issued a decision in May 2004 affirming 
the Board's February 2002 decision.  In September 2004, the 
Veteran's attorney did notify the Court of the Veteran's death.  
Consequently, in a November 2004 order, the Court found it had no 
jurisdiction over the Veteran's claim when it rendered its May 
2004 decision and, thus, recalled that judgment; withdrew its May 
4, 2004, order; vacated the Board's February 2002 decision; and 
dismissed the appeal for lack of jurisdiction.  In June 2005, the 
Board dismissed the Veteran's appeal for lack of jurisdiction due 
to the Veteran's death.

Thus, the Board finds that, at the time of the Veteran's death, 
he had an outstanding appeal seeking monetary benefits based upon 
entitlement to an earlier effective date of the award of 
nonservice-connected disability pension.  The appellant is now 
seeking to obtain accrued benefits based upon the Veteran's prior 
claim.

The Board notes that the claim for an earlier effective date is 
premised upon the retroactive provision under 38 C.F.R. 
§ 3.400(b)(1)(ii), which provides that the effective date of an 
award for nonservice-connected disability pension is the date of 
receipt of claim unless, "within one year from the date on which 
the veteran became permanently and totally disabled, the veteran 
files a claim for a retroactive awards and establishes that a 
physical or mental disability, which was not the result of the 
veteran's own willful misconduct, was so incapacitating that it 
prevented him or her from filing a disability pension claim for 
at least the first 30 days immediately following the date on 
which the veteran became permanently and totally disabled, the 
disability pension award may be effective from the date of 
receipt of claim or the date on which the veteran became 
permanently and totally disabled, whichever is to the advantage 
of the veteran.  While rating board judgment must be applied to 
the facts and circumstances of each case, extensive 
hospitalization will generally qualify as sufficiently 
incapacitating to have prevented the filing of a claim."  In the 
present case, the issue the Board must decide is whether the 
Veteran's claim for nonservice-connected disability pension was 
filed within one year of him becoming permanently and totally 
disabled.

Essentially, in regards to the present claim, the appellant is 
arguing that VA erred in determining that the onset of P&T 
disability was August 28, 1996, the date the Veteran was 
hospitalized, or September 18, 1996, the date the Veteran was 
admitted to a private care facility.  Instead, he argues that the 
exact date of onset of organic brain syndrome (OBS), the 
disability upon which P&T disability was established, has never 
been determined.  He argues that the Veteran was not diagnosed to 
have OBS while in the hospital but was discharged only with a 
diagnosis of potassium deficiency and an ulcer; nor did the 
skilled nursing care facility he went to after that determine he 
had OBS that was P&T disabling and incapacitating.  Furthermore, 
the appellant argues that the Veteran was not at that time 
permanently disabled because he was able to pass a "walk test" 
that disqualified him from Medicare coverage at the skilled 
nursing facility.  Thus, the Veteran was transferred to a 
nonskilled care facility where he remained until his death.  The 
appellant argues that it was not actually determined that the 
Veteran had OBS or was actually permanently and totally disabled 
until September or October of 1997 when his private treating 
physician issued a medical certificate stating so. 

After considering the appellant's arguments and the evidence of 
record at the time of the Veteran's death, the Board concludes 
that it cannot find in favor of the appellant.  Significantly, 
the Board notes that the argument presently set forth by the 
appellant in support of his claim for accrued benefits is in 
complete contradiction of the arguments set forth in support of 
the Veteran's claim.  What makes this contradiction even more 
noteworthy is the fact that the same individual has made both 
arguments.  The Board notes that the appellant in the present 
case was also the Veteran's custodian and had a durable power of 
attorney to act for the Veteran.  Thus, it was the appellant who 
submitted the claim seeking entitlement to nonservice-connected 
disability pension on behalf of the Veteran in December 1997, and 
it was he who prosecuted the Veteran's claim before VA for an 
earlier effective date for the award of nonservice-connected 
disability pension.  In fact,  the undersigned member held a 
hearing in the Veteran's case with the appellant in September 
1999 in addition to holding a hearing with the appellant on his 
accrued benefits claim in May 2010.

The Board finds that the evidence of record at the time of the 
Veteran's death shows that the appellant, in the position of 
custodian for the Veteran, conceded that the onset of the 
Veteran's OBS was August 28, 1996; that the date of the onset of 
P&T disability was August 28, 1996; that the Veteran was first 
diagnosed to have OBS while hospitalized; and that, following 
such diagnosis of total disability, pursuant to physician 
instructions the Veteran was transferred to a retirement home on 
September 18, 1996, due to his OBS condition.  See April 1999 
Notice of Disagreement.  See also, December 1997 and December 
1998 statements.  Based on this, the appellant argued on behalf 
of the Veteran that the effective date of the award of 
nonservice-connected disability pension should be September 1, 
1996.  See April 1999 Notice of Disagreement and transcript of 
September 1999 hearing, page 8.  (The Board also notes that the 
appellant previously argued that equitable tolling or estoppel 
should be applied to this case as the Veteran's entitlement was 
initially unclear; however, the Veteran made it clear at the May 
2010 Board hearing that he was not pursuing that line of argument 
in conjunction with the present claim.)

Other than the appellant's statements, the only other evidence of 
record at the time of the Veteran's death consisted of only two 
third party statements.  The first is a November 1997 statement 
from the administrator of the private care facility (i.e., 
retirement home) where the Veteran resided stating that the 
Veteran was admitted to the facility on September 18, 1997, and 
that he continued to be under their care for OBS and chronic 
anemia.  The second is a medical certificate provided on Form 
SSA-787 presumably from the Veteran's treating physician stating 
that the "patient has organic brain syndrome, general mental 
deterioration, progressive with impaired memory, judgment, [and] 
intellect.  Therefore he cannot manage or direct the management 
of his benefits.  His condition is chronic, progressive [and] 
will not improve."  This statement was clearly for the purposes 
of establishing the Veteran's incapacity to handle his Social 
Security Administration benefits.  

Based upon the above evidence, the Board finds that the 
appellant's request for the assignment of an alternative 
disability onset date is not persuasive because, unlike what the 
appellant currently contends, the date of disability onset was 
not controverted.  The conceded onset date was August 28, 1996, 
which is clearly more than one year before the Veteran's claim 
for nonservice-connected disability pension was filed (i.e., 
December 16, 1997).  The Board further notes that the alternate 
disability onset date of September 18, 1996, the date the 
Veteran was permanently admitted to the private care facility 
where he remained until his death, is also more than one year 
before the claim for nonservice-connected disability pension was 
filed.  As for the alternative onset date of either September 4, 
1997, or October 3, 1997, based upon the private treating 
physician's medical certificate, there is no evidence to support 
an argument that that date was, in fact, the date the Veteran 
first became permanently and totally disabled as the record of 
evidence at that time established that the onset of his OBS was 
August 28, 1996, and there is no evidence to demonstrate that 
the Veteran recovered from that injury at any time prior to 
December 1997 sufficiently to be considered non-incapacitated to 
file a claim with VA.  

As for the appellant's current arguments that the Veteran was not 
permanently and totally disabled or incapacitated at the time of 
the hospitalization in August 1996 because his discharge 
diagnoses were only severe potassium deficiency and an ulcer or 
in September 1996 because he was ability to pass a "walk test" 
so that he could no longer stay in the skilled care facility, the 
Board finds that it cannot consider this information because it 
is new as it was not previously before VA prior to the Veteran's 
death.  The claims file does not contain any medical treatment 
records for the Veteran's hospitalization in August 1996 or for 
treatment at a skilled care facility in September 1996, 
presumably because the appellant, from the date he filed the 
claim for nonservice-connected disability pension on behalf of 
the Veteran, argued and conceded that the date of onset of P&T 
disability was August 28, 1996, the date the Veteran was 
hospitalized.  As previously stated, a claim for accrued benefits 
is based upon an examination of the evidence of record at the 
time of the Veteran's death.  Consequently, the appellant's 
arguments are not prevailing.

As for the appellant's arguments that the administrator of the 
private care facility the Veteran was transferred to on September 
18, 1996, is not competent to state that the Veteran had OBS 
because she is not a medical doctor, the Board disagrees.  The 
Board acknowledges that the administrator's letter does not 
indicate that she has the medical expertise to render a medical 
diagnosis.  However, the Board does not read her letter as a 
medical opinion, but rather as a lay statement reporting a 
contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (in which the court held 
that lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).  In this case, it would be the 
administrator's business to know the Veteran's diagnosis upon 
admission into the care facility and for what he is being treated 
for.  Thus, she is merely reporting the medical diagnosis 
provided by the Veteran's treating physician for the reasons for 
admission and treatment at the private care facility.  As for the 
credibility of the statement, the Board finds no reason to 
question the credibility of the administrator, nor has the 
appellant alleged her statement is not credible.

In conclusion, based upon the evidence of record at the time of 
the Veteran's death, the Board finds that the evidence 
establishes that the date of the onset of P&T disability due to 
OBS was August 28, 1996, the date the Veteran was hospitalized, 
or alternatively was September 18, 1996, the date the Veteran was 
admitted to the private care facility for long-term care for his 
OBS.  As the claim for nonservice-connected disability pension 
was not received by VA before December 16, 1997, more than one 
year after either of those dates, the Board concludes that the 
criteria set forth in 38 C.F.R. § 3.400(b)(1)(ii)(B) for a 
retroactive award of nonservice-connected disability pension 
benefits have not been met.  Consequently, the preponderance of 
the evidence is against finding that an effective date earlier 
than December 16, 1997, is warranted for the award of nonservice-
connected disability pension for the Veteran.  The preponderance 
of the evidence being against the claim for an earlier effective 
date, the benefit of the doubt doctrine is not for application.  
The appellant's claim for accrued benefits, therefore, must be 
denied.


ORDER

An effective date earlier than December 16, 1997, for the award 
of nonservice-connected pension benefits with special monthly 
pension based on the need for aid and attendance, for accrued 
benefits purposes, is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


